Citation Nr: 0726652	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed head 
injury.  

2.  Entitlement to service connection for claimed visual 
problems.  

3.  Entitlement to service connection for claimed headaches.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to June 
1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held in March 2005.  

In June 2005, the Board denied service connection for a back 
condition and remanded the claims of service connection for a 
head injury, visual problems, headaches and tinnitus for 
further development and adjudication.

In December 2006, the RO granted service connection for 
tinnitus, evaluated as 10 percent disabling, effective on 
September 3, 2002.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have any residuals 
of a head injury or other event or incident of her period of 
active service.  

2.  The veteran currently is not shown to have an acquired 
visual loss due to any event or incident of her period of 
active service.  

2.  Any current headaches are not should shown to be due an 
injury or other event or incident of the veteran's period of 
active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have disability manifested by head 
injury residuals or a vision disability due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).  

2.  The veteran does not have a disability manifested by 
headaches due to disease or injury that was incurred in or 
aggravated by active service.   38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in September 2001, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claims.  The veteran was also generally 
informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra. 

 In this regard, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, the veteran's testimony before the Board, and 
statements submitted by the veteran and her representative in 
support of the claims.  In addition, the Board notes that 
this matter has been remanded for additional development, to 
include additional VA examinations.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for the 
residuals of a head injury, a vision disorder and headaches.  

The veteran's Form DD-214 reflects her service as an 
aerospace control and warning system operator and service in 
health care science.   She reports suffering from  eyestrain 
and headaches due to her duties watching a radar screen in a 
dark room for prolonged periods of time.  

She also attributes damage to her vision and worsening of her 
headaches to duties that required her to use microscopes and 
deal with toxic chemicals.  In this regard, the Board notes 
that the service medical records reflect frequent complaints 
of headaches and eyestrain.  

Also, the veteran reports worsening of these conditions after 
a 1973 motor vehicle accident, in which she sustained 
injuries with complaints of neck stiffness.  

Here, the medical evidence in this case indicates that in 
March 1973, the veteran was involved in a motor vehicle 
accident.  An X-ray studies of the skull and cervical spine 
were negative with no evidence of fracture.  A large hematoma 
was noted in the frontal region of the skull.  

On her separation examination in June 1973, the veteran was 
noted to have occasional severe headaches in recent months.  

The veteran's history of a motor vehicle accident was also 
noted, with hematoma.  The examiner added that the veteran 
reported having blurred vision on occasion since.  Otherwise, 
the veteran was noted to be normal.  

After service, the veteran's VA and private medical records 
also reflect complaints of headache and vision problems.  

In April 2002, the veteran underwent VA examinations to 
determine the nature and etiology of her claimed disabilities 
related to her active duty service.  However, the examiner's 
failed to provide nexus opinions in their reports.  

In order to determine whether the veteran suffers from 
residuals of a head injury, a vision disorder or headaches, 
and if so, whether these conditions are the result of her 
service, the Board remanded this matter for additional 
development, to include additional VA examinations.  

The veteran was afforded additional VA examinations dated in 
January 2006.  The examiners indicated that the veteran's 
claims file had been reviewed in connection with the 
examinations and reports.  The examiners noted the veteran's 
medical history and complaints.  

After examination, the eye examiner indicated findings of an 
incipient cataract, lattice degeneration, left eye, and 
glaucoma suspect based on CD ratios in a mild hyperope which 
was noted to be unusual.  The examiner further commented on 
these findings, stating that "[t]here [were] no objective 
findings regarding a vision problem or eye strain.  The 
veteran merely need[ed] to have better refraction and 
properly fitted eyeglass frames.  Therefore, although the 
veteran is a glaucoma suspect, this is not a confirmed 
diagnosis, and therefore there is no visual impairment or 
disability."  

In addition, the veteran was seen in January 2006 for a VA 
brain and spinal cord examination.  Here, the examiner noted 
the veteran's complaints and medical history.  

After examination, the veteran was diagnosed with "right 
intracranial bleeding" with left hemiparesis 24 years ago, 
now with non lateralized headaches 2-3 times per month.  The 
veteran was found to be neurologically negative.  

In two addenda to this VA examination dated in September and 
November 2006, this examiner clarified his opinion regarding 
the veteran's headaches.  

Specifically, in September 2006, the VA examiner stated that 
"[t]his veteran's headache problems ... involved non-
lateralized headaches.  These [were] extremely common.  There 
[were] no descriptions of pathology or test results to help 
clarify the relationship between the 24-year-old bleeding and 
her current symptoms.  [The examiner] submit[ted] that they 
[were] unrelated."  

The examiner reaffirmed his opinion that the veteran's 
headaches were unrelated to the bleeding episode in service 
in the November 2006 addendum.  

Based on the foregoing, the Board finds that the veteran's 
claims of service connection for a vision disorder and for 
the residuals of a head injury must be denied.  The veteran 
has not been diagnosed with an acquired vision disorder or 
identified as having any residuals of the documented head 
injury.  

While the eye examiner did note incipient cataract, lattice 
degeneration, left eye, and glaucoma suspect based on CD 
ratios in a mild hyperope, the examiner further explained 
that there were no objective findings regarding a vision 
problem or eye strain, and that, although the veteran is a 
glaucoma suspect, this was not a confirmed diagnosis, and 
therefore there is no visual impairment or disability.  

The VA brain and spinal cord examiner likewise found that, 
although the veteran had reported right intracranial bleeding 
with left hemiparesis 24 years ago, the veteran was 
neurologically negative upon current examination.  

In this regard, the Board notes that without a current 
diagnosis, a claim of service connection for any such 
condition cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In addition, the Board finds that the evidence of record is 
against a finding that the veteran's headaches are related to 
her service.  In this regard, the Board notes that, while the 
veteran was noted to have headaches in service, the VA 
examiner, who examined the veteran and her claims file in 
connection with the claim, did not find that the veteran's 
current headaches were related to service or her in-service 
intracranial bleeding.  

While the veteran may feel that her conditions are related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran has residuals of a head injury, a visual disorder 
or headaches that are related to or had their onset in 
service.  Service connection for these conditions must 
therefore be denied.  



ORDER

Service connection for the claimed residuals of a head injury 
is denied.  

Service connection for a claimed visual disorder is denied.

Service connection for claimed headaches is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


